      Case 1:18-cv-08653-VEC-SDA Document 119 Filed 12/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            12/6/2019
 D George Sweigert,

                                 Plaintiff,
                                                              1:18-cv-08653 (VEC) (SDA)
                     -against-
                                                              ORDER
 Jason Goodman,

                                 Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The Court previously had directed the pro se parties to send courtesy copies of their court

filings to the Court’s Chambers email box. (See, e.g., ECF No. 97). That direction is hereby

rescinded. The parties shall not hereafter email any documents or other communications to the

Court. All filings and other communications with the Court shall be made only through the Pro Se

Office. Any purported deficiencies in the parties’ ECF filings shall be addressed directly with the

Pro Se Office.

       The Clerk of Court is directed to mail a copy of this Order to the pro se parties.

SO ORDERED.

DATED:           New York, New York
                 December 6, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
